17-4071
     Jiang v. Barr
                                                                                   BIA
                                                                           A200 939 375

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 13th day of January, two thousand twenty.
 5
 6   PRESENT:
 7            JON O. NEWMAN,
 8            JOHN M. WALKER, JR.,
 9                 Circuit Judges.1
10   _____________________________________
11
12   WEI HUA JIANG,
13            Petitioner,
14
15                   v.                                          17-4071
16                                                               NAC
17   WILLIAM P. BARR, UNITED STATES
18   ATTORNEY GENERAL,
19            Respondent.
20   _____________________________________
21
22   FOR PETITIONER:                  Gary J. Yerman, New York, NY.
23
24   FOR RESPONDENT:                  Chad A. Readler, Acting Assistant
25                                    Attorney General; Melissa Neiman-
26                                    Kelting, Assistant Director; Sara
27                                    J. Bayram, Trial Attorney, Office

     1The panel originally included Circuit Judge Christopher F. Droney, who fully
     retired from the court on December 31, 2019. This case is decided by the
     remaining two judges, consistent with section E(b) of the Internal Operating
     Procedures of the Second Circuit.
1                               of Immigration Litigation, United
2                               States Department of Justice,
3                               Washington, DC.
4          UPON DUE CONSIDERATION of this petition for review of a

5    Board of Immigration Appeals (“BIA”) decision, it is hereby

6    ORDERED, ADJUDGED, AND DECREED that the petition for review

7    is DENIED.

8          Petitioner Wei Hua Jiang, a native and citizen of the

9    People’s Republic of China, seeks review of a December 4,

10   2017, decision of the BIA denying Jiang’s motion to reopen

11   his removal proceedings.      In re Wei Hua Jiang, No. A 200 939

12   375   (B.I.A.   Dec.    4,   2017).       We    assume     the   parties’

13   familiarity with the underlying facts and procedural history

14   in this case.

15         We review the denial of a motion to reopen for abuse of

16   discretion and the BIA’s country conditions determination for

17   substantial evidence.        Jian Hui Shao v. Mukasey, 546 F.3d
18   138, 168-69 (2d Cir. 2008).       An alien seeking to reopen may

19   file one motion to reopen no later than 90 days after the

20   final administrative decision.           8 U.S.C. § 1229a(c)(7)(A),

21   (C)(i);   8 C.F.R.     § 1003.2(c)(2).         It   is   undisputed   that

22   Jiang’s motion to reopen filed in 2017 was untimely because

                                       2
1    it was filed more than four years after the 2012 final

2    administrative decision.             See 8 U.S.C. § 1229a(c)(7)(C)(i);

3    8 C.F.R. § 1003.2(c)(2).          This time limitation is excused if

4    the motion is filed in order to apply for asylum “based on

5    changed      country    conditions      arising    in     the    country     of

6    nationality or the country to which removal has been ordered,

7    if such evidence is material and was not available and would

8    not   have    been     discovered     or    presented   at      the    previous

9    proceedings.”          8 U.S.C.      § 1229a(c)(7)(C)(ii);            see   also

10   8 C.F.R. § 1003.2(c)(3)(ii).               Substantial evidence supports

11   the    agency’s        conclusion      that     Jiang’s      evidence       was

12   insufficient to establish a material change in conditions in

13   his home province of Fujian.

14         The country conditions evidence reveals that the Chinese

15   government’s treatment of Christians has remained consistent

16   since Jiang’s 2011 hearing.             See In re S-Y-G-, 24 I. & N.

17   Dec. 247, 253 (BIA 2007) (“In determining whether evidence

18   accompanying     a     motion   to    reopen   demonstrates       a    material

19   change in country conditions that would justify reopening,

20   [the agency] compare[s] the evidence of country conditions

21   submitted with the motion to those that existed at the time
                                            3
1    of the merits hearing below.”).                The United States has

2    designated China as a “Country of Particular Concern” under

3    the   Religious   Freedom    Act       since    1999.      The   record

4    demonstrates that since at least 2011, Christians attending

5    unauthorized churches in certain areas in China have faced

6    repression.

7          As evidence that conditions have worsened, Jiang cites

8    2016 reports for the proposition that “the Chinese government

9    has a strong will to promote ‘Sinicization’ of house churches

10   and religious activities.”     This statement, however, does not

11   demonstrate an increase in persecution because it does not

12   connect the new policy to incidents of harm amounting to

13   persecution or changed treatment of Christian worshippers.

14   See 8 U.S.C. § 1229a(c)(7)(C)(ii) (requiring material change

15   in conditions); In re S-Y-G-, 24 I. & N. Dec. at 257 (“Change

16   that is incremental or incidental does not meet the regulatory

17   requirements for late motions of this type.”).

18         Moreover, even though the Chinese government announced a

19   Sinicization   policy,   and    even      if     the    persecution   of

20   Christians increased in some areas of China, Jiang’s evidence

21   did not show an increase in persecution in his home province,
                                        4
1    Fujian.      When    conditions      vary   throughout    a   country,     an

2    applicant is required to show a material change in conditions

3    in his area.     See Jian Hui Shao, 546 F.3d at 170 (reasoning

4    that, when policies “vary widely from one area of the country

5    to another . . . . it is appropriate to review the evidence

6    to determine, first, what policy applies to the circumstances

7    at   issue   and,    second,    whether     local    officials     would   be

8    inclined to view the petitioner’s actions as a violation of

9    that policy”).       However, the only new evidence that Jiang

10   cites regarding persecution of Christians in Fujian Province

11   describes demolitions of unregistered churches.                  Given his

12   2011    evidence     that      the    Chinese     government     pressured

13   unregistered churches to affiliate with patriotic religious

14   associations,       Jiang’s    new    evidence      demonstrates    not    an

15   increase in subjugation of Christian groups but rather a

16   continuation of a decades-long government effort to control

17   religious doctrine, repress unsanctioned religious groups,

18   and crack down on religious growth.              See In re S-Y-G-, 24 I.

19   & N. Dec. at 257.

20          Therefore, because the agency reasonably concluded that

21   Jiang’s evidence failed to demonstrate a material change in
                                           5
1    conditions as needed to excuse the untimely filing of his

2    motion, the agency did not abuse its discretion in denying

3    his   motion   to   reopen.     See    8 U.S.C.   § 1229a(c)(7)(C).

4    Because this finding is dispositive, we do not reach the

5    agency’s alternative finding that Jiang failed to establish

6    his   prima    facie   eligibility    for   relief.    See   INS   v.

7    Bagamasbad, 429 U.S. 24, 25 (1976) (“As a general rule courts

8    and agencies are not required to make findings on issues the

9    decision of which is unnecessary to the results they reach.”).

10         For the foregoing reasons, the petition for review is

11   DENIED.    As we have completed our review, any stay of removal

12   that the Court previously granted in this petition is VACATED,

13   and any pending motion for a stay of removal in this petition

14   is DISMISSED as moot.     Any pending request for oral argument

15   in this petition is DENIED in accordance with Federal Rule of

16   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

17   34.1(b).

18                                  FOR THE COURT:
19                                  Catherine O’Hagan Wolfe,
20                                  Clerk of Court
21



                                      6